Shielding the world’s infrastructure 17988 Edison Avenue Chesterfield, MO 63005 www.aegion.com May 17, 2013 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance 100 F. Street NE Washington, DC 20549 Attention:Terence O’Brien, Accounting Branch Chief RE: Aegion Corporation Form 10-K for the Year Ended December 31, 2012 Filed February 27, 2013 Form 10-Q for the Period Ended March 31, 2013 Filed April 26, 2013 Form 8-K Filed March 1, 2013 File No. 1-35328 Dear Mr. O’Brien: We refer to your letter dated May 7, 2013, which sets forth the comments of the staff of the Securities and Exchange Commission (the “Staff”) regarding the above referenced filings of Aegion Corporation (the “Company”).As discussed with Lisa Etheredge this morning, the Company intends to respond to the Staff’s comments on or before May 24, 2013.If you have any questions, pleases do not hesitate to call the undersigned at (636) 530-8033. Very truly yours, AEGION CORPORATION /s/ David A. Martin David A. Martin Senior Vice President and Chief Financial Officer
